DETAILED ACTION
The office action is responsive to an application filed on 1/15/19 and is being examined
under the first inventor to file provisions of the AIA . Claims 1-9 are pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-47735, filed on 3/15/18.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.
Claims 1, 8 and 9
Regarding step 1, claims 1, 8 and 9 are directed towards a method, apparatus and medium which is eligible statutory categories of invention under 101.
Claim 9
Regarding step 2A, prong 1, claim 9 recites “calculating at least one circuit element value of a matching circuit for an antenna including loss resistance using S parameter data stored in the memory”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and recalculating the at least one circuit element value of the matching circuit when the matching circuit is coupled to the antenna such that the at least one circuit element value matches the combined S parameter”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of obtaining combined S parameter data in which a portion of the loss resistance of the matching circuit is incorporated in characteristics of the antenna by calculating the S parameter data while loss resistance of one of the calculated at least one circuit element value of the matching circuit which is disposed on a port side is incorporated in the characteristics of the antenna amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the claim recites the additional element of a computer.  The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of obtaining combined S parameter data in which a portion of the loss resistance of the matching circuit is incorporated in characteristics of the antenna by calculating the S parameter data while loss resistance of one of the calculated at least one circuit element value of the matching circuit which is disposed on a port side is incorporated in the characteristics of the antenna also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1
Regarding step 2A, prong 2, the claim recites the additional elements of a processor and memory.  The processor and memory are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
The other limitations of the claim recite the same substantive limitations as claim 9 above and are rejected using the same teachings.
Claim 8
Regarding step 2A, prong 2, the claim recites the additional elements of a processor and memory.  The computer and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
The other limitations of the claim recite the same substantive limitations as claim 9 above and are rejected using the same teachings.
Claim 2
Dependent claim 2 recites “wherein the processor converts impedance into admittance when the matching circuit includes the impedance caused by parallel connection on the port side, and calculates the S parameter data while loss resistance obtained by the conversion is incorporated in the characteristics of the antenna”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Dependent claim 2 recites “so as to obtain the combined S parameter data.”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 3
Dependent claim 3 recites “wherein the processor calculates the S parameter data while loss resistance of impedance is incorporated in the characteristics of the antenna when the matching circuit includes the impedance caused by series connection on the port side”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Dependent claim 3 recites “so as to obtain the combined S parameter data”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 4
Dependent claim 4 recites “wherein the combined S parameter data is obtained for each pattern of circuit configurations of the matching circuit”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Dependent claim 4 recites “the impedance is recalculated, and the patterns are sorted in descending order of a bandwidth of the recalculated impedance”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 5
Dependent claim 5 recites “wherein the processor outputs a circuit configuration of a widest bandwidth”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 6
Dependent claim 6 recites “wherein the combined S parameter data is obtained for each pattern of circuit configurations of the matching circuit”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Dependent claim 6 recites “the impedance is recalculated, a Q factor is calculated using the combined S parameter data, and the patterns are sorted in ascending order of the Q factor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 7
Dependent claim 7 recites “wherein the antenna is a 2-port antenna”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claims 1-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagajo et al. (U.S. PGPub 2013/0173234) (from IDS dated 1/15/19) in view of Ito (JP H11248774).

Examiner’s note: Regarding the limitation of claim 1 that states “wherein the processor calculates at least one circuit element value of a matching circuit for an antenna including loss resistance using S parameter data stored in the memory”, the examiner considers the matching element to be the at least one circuit element value, since there is a capacitance or inductance of a matching element as well as parasitic reactance and loss reactance of a matching element, see paragraph [0086] and paragraphs [0090] – [0091] of the Yamagajo et al. reference.
Regarding the limitation of claim 1 that states “obtains combined S parameter data in which a portion of the loss resistance of the matching circuit is incorporated in characteristics of the antenna”, the examiner considers the S parameters S11, S12, S21 and S22 as being the combined S parameter, since these S parameters are used in the matching circuit when being executed, see paragraph [0065] of the Ito et al. reference.
Regarding the limitation of claim 1 that states “and recalculates the at least one circuit element value of the matching circuit when the matching circuit is coupled to the antenna such that the at least one circuit element value matches the combined S parameter”, the xaminer considers the determination of the overall characteristics of the entire amplifier to be recalculating the at least one circuit element value of the matching circuit, since the overall characteristics would include the matching circuit which includes a circuit element that would have a value, see paragraph [0039] – [0040] “The S parameter of the unit amplifier basically uses, etc.” of the Ito et al. reference.
 
With respect to claim 1, Yamagajo et al. discloses “An antenna design apparatus” as [Yamagajo et al. (paragraph [0032])];
“a memory” as [Yamagajo et al. (paragraph [0308])];
“and a processor coupled to the memory” as [Yamagajo et al. (paragraph [0308])];
“wherein the processor calculates at least one circuit element value of a matching circuit for an antenna including loss resistance using S parameter data stored in the memory” as [Yamagajo et al. (paragraph [0086], paragraph [0090] – [0091])] Examiner’s interpretation: The examiner considers the matching element to be the at least one circuit element value, since there is a capacitance or inductance of a matching element as well as parasitic reactance and loss reactance of a matching element;
“loss resistance of the matching circuit is incorporated in characteristics of the antenna by calculating the S parameter data while loss resistance of one of the calculated at least one circuit element value of the matching circuit which is disposed on a port side is incorporated in the characteristics of the antenna” as [Yamagajo et al. (paragraph [0032], paragraph [0091], paragraph [0094])];
While Yamagajo et al. teaches having a S parameter incorporated in the characteristics of an antenna, Yamagajo et al. does not explicitly disclose “obtains combined S parameter data in which a portion of the loss resistance of the matching circuit is incorporated in characteristics of the antenna; and recalculates the at least one circuit element value of the matching circuit when the matching circuit is coupled to the antenna such that the at least one circuit element value matches the combined S parameter.”
Ito et al. discloses “obtains combined S parameter data in which a portion of the loss resistance of the matching circuit is incorporated in characteristics of the antenna” as [Ito et al. (paragraph [0065] “[Equation 11] In the case of two-stage amplifier composed of the driver stage, etc.”)] Examiner’s interpretation: The examiner considers the S parameters S11, S12, S21 and S22 as being the combined S parameter, since these S parameters are used in the matching circuit when being executed;
“and recalculates the at least one circuit element value of the matching circuit when the matching circuit is coupled to the antenna such that the at least one circuit element value matches the combined S parameter.” as [Ito et al. (paragraph [0039] – [0040] “The S parameter of the unit amplifier basically uses, etc.”])] Examiner’s interpretation: The examiner considers the determination of the overall characteristics of the entire amplifier to be recalculating the at least one circuit element value of the matching circuit, since the overall characteristics would include the matching circuit which includes a circuit element that would have a value;
Yamagajo et al. and Ito et al. are analogous art because they are from the same field endeavor of analyzing a matching circuit including circuit elements that representing capacitance, loss resistance, etc.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Yamagajo et al. of having a S parameter incorporated in the characteristics of an antenna by incorporating obtains combined S parameter data in which a portion of the loss resistance of the matching circuit is incorporated in characteristics of the antenna; and recalculates the at least one circuit element value of the matching circuit when the matching circuit is coupled to the antenna such that the at least one circuit element value matches the combined S parameter as taught by Ito et al. for the purpose of providing a measuring method in which the overall characteristic of an amplifier as a whole can be measured with high precision.
The motivation for doing so would have been because Ito et al. teaches that by providing a measuring method in which the overall characteristic of an amplifier as a whole can be measured with high precision, the ability to improve the design accuracy and performance of an amplifier can be accomplished (Ito et al. (Abstract).

With respect to claim 2, the combination of Yamagajo et al. and Ito et al. discloses the apparatus of claim 1 above, and Yamagajo et al. further discloses “wherein the processor converts impedance into admittance when the matching circuit includes the impedance caused by parallel connection on the port side, and calculates the S parameter data while loss resistance obtained by the conversion is incorporated in the characteristics of the antenna so as to obtain the combined S parameter data.” as [Yamagajo et al. (paragraph [0110], paragraph [0138])];

With respect to claim 3, the combination of Yamagajo et al. and Ito et al. discloses the apparatus of claim 1 above, and Yamagajo et al. further discloses “wherein the processor calculates the S parameter data while loss resistance of impedance is incorporated in the characteristics of the antenna when the matching circuit includes the impedance caused by series connection on the port side so as to obtain the combined S parameter data.” as [Yamagajo et al. (paragraph [0094])];

With respect to claim 4, the combination of Yamagajo et al. and Ito et al. discloses the apparatus of claim 2 above, and Yamagajo et al. further discloses “the impedance is recalculated, and the patterns are sorted in descending order of a bandwidth of the recalculated impedance.” as [Yamagajo et al. (paragraph [0077])];
Ito et al. discloses “wherein the combined S parameter data is obtained for each pattern of circuit configurations of the matching circuit” as [Ito et al. (paragraph [0065] “[Equation 11] In the case of two-stage amplifier composed of the driver stage, etc.”)];

With respect to claim 5, the combination of Yamagajo et al. and Ito et al. discloses the apparatus of claim 4 above, and Yamagajo et al. further discloses “wherein the processor outputs a circuit configuration of a widest bandwidth.” as [Yamagajo et al. (paragraph [0086] – [0087])];
Examiner’s note: Regarding claim 6, the examiner notes the phrase Q factor is not defined within the claims.  The examiner considers the K factor to be the Q factor, since the K factor is calculated using the S parameter, see paragraph [0039] “The S parameter of the unit amplifier basically, etc.” of the Ito et al. reference.

With respect to claim 6, the combination of Yamagajo et al. and Ito et al. discloses the apparatus of claim 2 above, and Yamagajo et al. further discloses “the impedance is recalculated,” as [Yamagajo et al. (paragraph [0077])];
Ito et al. discloses “wherein the combined S parameter data is obtained for each pattern of circuit configurations of the matching circuit” as [Ito et al. (paragraph [0065] “[Equation 11] In the case of two-stage amplifier composed of the driver stage, etc.”)];
“a Q factor is calculated using the combined S parameter data, and the patterns are sorted in ascending order of the Q factor.” as [Ito et al. (paragraph [0039] “The S parameter of the unit amplifier basically, etc.”)] Examiner’s interpretation: The examiner notes the phrase Q factor is not defined within the claims.  The examiner considers the K factor to be the Q factor, since the K factor is calculated using the S parameter;

With respect to claim 7, the combination of Yamagajo et al. and Ito et al. discloses the apparatus of claim 1 above, and Yamagajo et al. further discloses “7. The antenna design apparatus according to claim 1, wherein the antenna is a 2-port antenna.” s [Yamagajo et al. (paragraph [0089] – [0090], paragraph [0279)];


With respect to claim 8, Yamagajo et al. discloses “A non-transitory computer-readable recording medium storing therein a program for causing a computer to execute a process” as [Yamagajo et al. (paragraph [0032], paragraph [0308])];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claim 9, Yamagajo et al. discloses “An antenna design method executed by a computer” as [Yamagajo et al. (paragraph [0032], paragraph [0308])];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147